DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ papers filed on 6/6/2022 have been received and entered. Claims 1, 4, 7, 8, 11, 14, 17 and 18 have been amended. Claims 1-20 are pending in the application.
Applicants’ remark has been considered. Claims 1 and 11 are overcome the rejection, but they are not persuasive to overcome the rejection for claims 7 and 17 because the claims 7 and 17 recite “and processing each frame using a multi-task network, with the input ranges processed using a corresponding convolutional neural network configured to provide intervening rotation θ about a z axis and translation in orthogonal x and y direction to estimate a self speed of the ego vehicle and object location and speed to estimate a relative speed of the object at the relatively longer distance” is unclear because to estimate a relative speed of the object at the relatively longer distance by subsequently processing each frame with each input range processed using a network/a multi-task network, and to provide intervening rotation θ about a z axis and translation in orthogonal x and y direction to estimate a self speed of the ego vehicle is using a deep learning algorithm over the relatively shorter distance range from the ego vehicle. Therefore, the present claim language as recited in the claims 7 and 17 are unclear and not defined. In addition, the body of the present claims 7 and 17 missing corresponding operation to the relatively shorter distance range of the ego vehicle to recognize intervening rotation θ about a z axis and translation in orthogonal x and y direction.  And where is “and object location and speed” come from? 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-10 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claims 7 and 17, the claimed invention is unclear and not defined because the claim recite “and processing each frame using a multi-task network, with the input ranges processed using a corresponding convolutional neural network configured to provide intervening rotation θ about a z axis and translation in orthogonal x and y direction to estimate a self speed of the ego vehicle and object location and speed to estimate a relative speed of the object at the relatively longer distance” This is unclear in the claim language that cause distinction to applicant regards to the invention since to estimate a relative speed of the object at the relatively longer distance by subsequently processing each frame with each input range processed using a network/a multi-task network, and to provide intervening rotation θ about a z axis and translation in orthogonal x and y direction to estimate a self speed of the ego vehicle is using a deep learning algorithm over the relatively shorter distance range from the ego vehicle. Therefore, the present claim language as recited in the claims 7 and 17 are unclear and not defined. In addition, the body of the present claims 7 and 17 missing corresponding operation to the relatively shorter distance range of the ego vehicle to recognize intervening rotation θ about a z axis and translation in orthogonal x and y direction.  And where is “and object location and speed” come from?
 	Dependent claims 8-10 and 18-20 are rejected based on the rejection of the base claims.
Allowable Subject Matter
Claims 1-6 and 11-16 are allowed.
Claims 7 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Response to Arguments
Applicant's arguments filed 6/6/2022 have been fully considered but they are not persuasive. Please see section 2 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McNew (US20180015922) discloses presenting travel setting for selection of nearby vehicle to follow.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865